FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-50001
                                                      14-50002
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:07-cr-00249-ABC
  v.                                                       2:07-cr-00219-ABC

RAFFI ARSHAK DONOYAN, a.k.a.
Hamo Arakina, a.k.a. Sam Arsenian, a.k.a.        MEMORANDUM*
Rafael Donovan, a.k.a. Ralph Donovan,
a.k.a. Rasmik Gasparian, a.k.a. Seal A,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       In these consolidated appeals, Raffi Arshak Donoyan appeals from the

district court’s judgments and challenges the revocation of supervised release. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Donoyan contends that the district court abused its discretion by revoking

his supervised release based on the finding that he violated Central District of

California General Order 01-05. This contention is unpersuasive. General Order

01-05 required Donoyan to maintain “one personal checking account” and to

disclose records of “all other bank accounts, including any business accounts.”

The record amply supports the district court’s conclusion that Donoyan’s Bank of

America account was a business account that he was required to report. See 18

U.S.C. § 3583(e)(3); United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010).

Accordingly, the district court did not abuse its discretion by revoking Donoyan’s

supervised release based on his failure to disclose the account. See United States v.

Perez, 526 F.3d 543, 547 (9th Cir. 2008). Further, we decline to require the

district court to apply the rule of lenity. See United States v. Bland, 961 F.2d 123,

128 (9th Cir. 1992) (“The rule of lenity does not permit us to create an ambiguity

where none exists.”).

      AFFIRMED.




                                           2                          14-50001 & 14-50002